UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                        ____________________

                             No. 01-10191
                           Summary Calendar
                        ____________________

                            ARDELL NELSON,

                                               Plaintiff-Appellant,

                                versus

           TEXAS DEPARTMENT OF CRIMINAL JUSTICE; TEXAS
         DEPARTMENT OF CRIMINAL JUSTICE - INSTITUTIONAL
                       DIVISION OFFICIALS,

                                               Defendants-Appellees.
____________________________________________________________

             Appeal from the United States District Court
                  for the Northern District of Texas
                             (2:00-CV-231)
____________________________________________________________
                             May 18, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ardell Nelson (Texas prisoner #482188) appeals the dismissal

of his civil rights action, without prejudice, for failure to

prosecute.     The dismissal order stated that Nelson had failed to

comply with a deficiency notice, which instructed him to sign and

return his complaint prior to a 30-day deadline expiring in early

January 2001.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court’s docket sheet, however, contains the

following 12 December 2000 entry:   “Received signed complaint from

plaintiff Nelson in response to deficiency order dated 12/7/00.

Copy forwarded to chambers”. Moreover, the complaint in the record

on appeal is signed by Nelson and dated 12 December 2000.    Because

the record indicates Nelson timely complied with the deficiency

notice, we conclude that the district court abused its discretion

in dismissing the complaint.   See McCullough v. Lynaugh, 835 F.2d

1126, 1127 (5th Cir. 1988).     Accordingly, we VACATE the final

judgment and REMAND the case to the district court for further

proceedings consistent with this opinion.

                                            VACATED and REMANDED




                                2